Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
February 25, 2021.




                                       In The

                        Fourteenth Court of Appeals

                                 NO. 14-21-00029-CR
                                 NO. 14-21-00030-CR
                                 NO. 14-21-00031-CR
                                 NO. 14-21-00032-CR
                                 NO. 14-21-00033-CR


                        IN RE TRYONE BERRY, Relator


                       ORIGINAL PROCEEDING
                         WRIT OF MANDAMUS
                           263rd District Court
                           Harris County, Texas
   Trial Court Cause Nos. 1654103, 1654105, 1654106, 1654107 & 1654108

                          MEMORANDUM OPINION

      On January 14, 2021, relator Tryone Berry filed five petitions for writs of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the respondent, the Honorable
Amy Martin, presiding judge of the 263rd District Court of Harris County, to rule
on relator’s motions for bond reduction.
      On January 21, 2021, the court issued an order advising relator that his
petitions do not comply with the Texas Rules of Appellate Procedure and providing
notice that the court would dismiss the petitions if the deficiencies were not cured.
See In re Berry, Nos. 14-21-00029-CR, 14-21-00030-CR, 14-21-00031-CR, 14-21-
00032-CR & 14-21-00033-CR (Tex. App.―Houston [14th Dist.] Jan. 21, 2021,
order). Specifically, we explained to relator that his petitions did not include either
(1) a certification that every factual statement in the petition is supported by
competent evidence in the appendix or record or (2) an authenticated transcript of
any relevant testimony from any underlying proceeding, including exhibits offered
into evidence, or a statement that no testimony was adduced in connection with the
matter complained of. Id. (citing Tex. R. App. P. 52.3(j), 52.7(a)(2)).

      Relator has not cured the deficiencies. Relator has not included the required
certification under Rule 52.3(j). See Tex. R. App. P. 52.3(j). Nor has relator
provided any authenticated transcript of any relevant testimony from any underlying
proceeding, including exhibits offered into evidence, or a statement that no
testimony was adduced in connection with the matter complained of. See id.
52.7(a)(2).

      Because relator’s petitions do not comply with the Texas Rules of Appellate
Procedure, they are dismissed without prejudice to refiling.



                                   PER CURIAM

Panel consists of Justices Bourliot, Zimmerer, and Spain.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2